Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  156541
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 156541
                                                                   COA: 337410
                                                                   Ingham CC: 15-000941-FC
  VICTORIA NICOLE ROE,
            Defendant-Appellant.

  _________________________________________/

         By order of May 1, 2018, the application for leave to appeal the July 31, 2017
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Cameron (Docket No. 155849). On order of the Court, leave to appeal having been
  denied in Cameron on July 10, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           s0923
                                                                              Clerk